COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH







NO.  2-09-125-CR







ROBERT JOHN SUMMERVILLE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Robert John Summerville appeals his conviction for one count of burglary of a habitation.  Appellant entered an open plea of guilty on February 2, 2009, and on April 17, 2009, the trial court sentenced Appellant to ten years’ confinement.  Appellant timely filed a motion for new trial and a notice of appeal.  

Appellant’s court-appointed appellate counsel has filed a motion to withdraw as counsel and a brief in support of the motion.  In the brief, counsel averred that, in his professional opinion, this appeal is frivolous.  Counsel’s brief and motion meet the requirements of 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the record and demonstrating why there are no arguable grounds for appeal.  We gave Appellant an opportunity to file a pro se brief, but Appellant did not file a brief. 

After an appellant’s court-appointed counsel files a motion to withdraw on the ground that the appeal is frivolous and fulfills the requirements of 
Anders
, this court is obligated to undertake an independent examination of the record.  
See Stafford v. State
, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); 
Mays v. State
, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).  Only then may we grant counsel’s motion to withdraw.  
See Penson v. Ohio
,
 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

We have carefully reviewed counsel’s brief and the appellate record.  We agree with counsel that this appeal is wholly frivolous and without merit; we find nothing in the record that arguably might support any appeal.  
See Bledsoe v. State
,
 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s judgment.  

PER CURIAM



PANEL: GARDNER, DAUPHINOT, and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  May 27, 2010	

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.